         Case 1:19-cv-00522-CG Document 26 Filed 04/23/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


GENE CARRILLO,

              Plaintiff,

v.                                                                    CV No. 19-522 CG

ANDREW SAUL, Commissioner of the
Social Security Administration,

              Defendant.

                   ORDER GRANTING DEFENDANT’S UNOPPOSED
                       MOTION TO REVERSE AND REMAND

       THIS MATTER is before the Court on Defendant Commissioner’s Unopposed

Motion to Remand for Further Administrative Proceedings Pursuant to Sentence Four of

42 U.S.C. § 405(g) (the “Motion”), (Doc. 25), filed April 22, 2020. The Court, noting that

the Motion is unopposed, finds that the Motion is well-taken and shall be GRANTED.

       The Court hereby REVERSES the Commissioner’s decision in this matter under

sentence four of 42 U.S.C. § 405(g) and REMANDS the case to the Commissioner for

further administrative proceedings and to obtain additional evidence as needed.

       IT IS SO ORDERED.


                                   _________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
